Citation Nr: 1741756	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for left lumbar radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, denying increased ratings for the Veteran's claimed disabilities.  A statement of the case was issued in January 2013, and a substantive appeal was received in March 2013. 

In his March 2013 substantive appeal form, the Veteran indicated his request to participate in a hearing before a member of the Board.  He was notified of his scheduled hearing in an April 2013 letter.  However, in April 2013 and June 2013 correspondences, the Veteran requested his Board hearing be postponed to allow for further development.  A subsequent hearing was scheduled for September 2013.  Ultimately, in a September 2013 correspondence, the Veteran's representative requested that the hearing request be withdrawn.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed with adjudicating the case based on the evidence of record.  38 C.F.R. §20.704(e) (2016).

In March 2015, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  Although the Veteran's degenerative disc disease of the thoracolumbar spine has been manifested by chronic pain, limitation of motion, and an inability to sit and stand for extended periods of time, it did not demonstrate forward flexion greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Although the Veteran's left lumbar radiculopathy has been manifested by chronic pain and numbness that radiates from his left hip to his left foot, his disability, at its worst, was manifested by mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's service-connected disabilities do not render him unable to secure and follow substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for a rating in excess of 10 percent for service-connected left lumbar radiculopathy have not been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 8520 (2016).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have not been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

A.  Increased Ratings

Briefly, the Veteran was granted service connection for degenerative disc disease of his thoracolumbar spine in a June 2005 rating decision.  An evaluation of 10 percent, effective February 13, 2004, was assigned.  In a September 2006 rating decision, the Veteran was awarded service connection for left lumbar radiculopathy, assigning a 10 percent evaluation effective December 13, 2005.  An April 2011 rating decision denied his claim for increased ratings and continued the 10 percent evaluations of each disability in question.  He has appealed the assigned ratings. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

The disability must be viewed in relation to its history.  38 C.F.R. §4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. §4.7.  Where, as here, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

i.  Rating Criteria for the Spine

The Veteran's service-connected degenerative disc disease of the thoracolumbar spine is evaluated under Diagnostic Code (DC) 5243 and is currently evaluated at 10 percent.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. §4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. §4.14.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. §4.45.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the formula for rating intervertebral syndrome (IVDS) based on incapacitating episodes. 

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

10 percent - forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

20 percent - forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Should a disability of the spine be evaluated under the formula for rating IVDS based on incapacitating episodes, 38 C.F.R. §4.71a provides that a 10 percent evaluation is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note 1.

ii.  Rating Criteria for Neurological Disabilities 

The Veteran's left lumbar radiculopathy is evaluated under the criteria of Diagnostic Code 8520 for paralysis of the sciatic nerve.  See 38 C.F.R. §4.124a, Diagnostic Code 8520.  

Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating, and complete paralysis warrants an 80 percent rating.  Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. §4.124a, Schedule of Ratings, Diseases of the Peripheral Nerves.

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §4.6 (2016).

B.  Total Rating Based on Individual Unemployability

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  See 38 U.S.C.A. §1155; 38 C.F.R. §4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. §4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  See 38 C.F.R. §3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

III.  Analysis

Historically, a June 2005 rating decision granted service connection for the Veteran's degenerative disc disease of the thoracolumbar spine, and assigned a 10 percent rating.  A September 2006 rating decision granted service connection for his left lumbar radiculopathy, assigning a 10 percent rating.  An April 2011 decision denied the Veteran's claim for an increased rating as it pertains to both disabilities.  He has appealed the assigned ratings.

A.  Degenerative Disc Disease

In the present case, the Veteran seeks a rating in excess of 10 percent for his degenerative disc disease, on the grounds that his symptoms have worsened.

Private treatment records dated August 2009 to May 2010 demonstrate complaints of chronic back pain; however, there was no observation of localized tenderness, spasms, or an abnormal range of motion.  An August 2009 treatment record demonstrates ongoing complaints of chronic back pain with occasional muscle spasms.  The Veteran's pain level was reported at 6 to 9 out of 10, with little relief from pain medication.  A May 2010 imaging report indicates moderate degenerative disc changes that have progressed in the thoracic spine since May 2005.

The Veteran was afforded a VA examination in July 2010, at which time he reported complaints of a dull, aching back pain below the shoulder blades and the lower back.  He indicated experiencing the most pronounced pain during flare-ups in the lumbar sacral region, causing numbness in his left leg.  At the time of his exam he reported muscle spasms.  

The Veteran's forward flexion measured 90 degrees with objective evidence of pain on active motion.  See July 2010 VA examination report.  The examination report is negative for any evidence of spasms, guarding, abnormal gait, abnormal spinal contour, as well as localized tenderness.  Upon repetitive use testing his range of motion was limited to 70 degrees.  During his July 2010 examination, there were no signs of IVDS.  Ultimately, the Veteran was reported to have moderate spondylosis of the thoracolumbar region and mild spondylosis in the lower lumbar levels, as well as severe degenerative disc disease from T10 through L3, and degenerative arthritic changes of the facet joints at L4-L5 and L5-S1.

Treatment records dated August 2010 through August 2014 note ongoing complaints of chronic back pain with occasional muscle spasms.  An August 2010 Social Security Administration (SSA) record notes normal range of motion on all joints, with the exception of diminished range of motion of the lumbar spine upon flexion and right and left rotation by 10 degrees, and right and left lateral flexion by 5 degrees.

In an August 2016 VA examination, the examiner noted that the Veteran's thoracolumbar back pain was significantly worsened since his last exam in July 2010.  Specifically, it was noted that the Veteran has increased pain and difficulty standing or walking for long periods greater than 5 minutes.  At the time of his examination, his forward flexion was limited to 90 degrees, with no additional loss of function or range of motion after repetitive use testing.  He was reported to have guarding and muscle spasm of the thoracolumbar spine, and tenderness to palpation of the lower spine and paraspinals.  However, such symptoms were not severe enough to result in abnormal gait or abnormal spinal contour.  There were no signs of IVDS and episodes requiring bedrest.  Although he was reported to suffer from mild loss of vertebral body height of multiple levels within the mid-thoracic spine, there is no evidence to suggest a loss of 50 percent or greater.  Ultimately, the examiner diagnosed the Veteran with degenerative changes of the lumbar spine similarly compared to the July 2010 VA examination results, and further indicating that the Veteran's range of motion was "essentially normal." 

Additionally, the examiner noted that the Veteran's back disability impacted his ability to work, stating that he could not perform work requiring heavy lifting, however he is capable of sedentary work.

The most probative medical evidence of record demonstrates that the Veteran's back disability manifested symptoms that most nearly approximate those associated with the current 10 percent rating.  The Board notes that the Veteran had painful motion with each range of motion test in his spine during the July 2010 and August 2016 VA examinations.  However, during both examinations, the Veteran had flexion to 90 degrees, and flexion limited to 70 degrees after repetitive use.  See July 2010 and August 2016 VA examination reports.  To assign a higher disability rating, the Veteran's flexion would have to have been greater than 30 degrees but no greater than 60 degrees.  The evidence of record does not support a finding that there are instances where he experienced functional loss consistent with a 20 percent disability rating.  

With respect to the possibility of assigning a higher rating under 38 C.F.R. §4.40, 4.45, there is no indication in the medical evidence of record, to include the VA and private treatment records, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation for either period of time on appeal.  The Board also recognizes the application of DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.

The Board notes that the Veteran is competent to report symptoms of his back pain and difficulty with movement, and it has considered his lay testimony in reaching this conclusion.  Conversely, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Id.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. §4.40.

Although the record does reflect evidence of degenerative disc disease, a higher disability rating based on intervertebral disc syndrome under DC 5243 is not warranted.  In this regard, the Board acknowledges the Veteran's accounts of chronic back pain and the Veteran's lay statements that he experienced incapacitating episodes.  It was noted in the July 2010 VA examination report that he regularly needs to lay on the floor for approximately 10 minutes to alleviate his back pain.  He further contended that this occurs on a daily basis, approximately 6 times per day.  Despite his contentions, the Board finds that the VA and private treatment records do not support doctor-prescribed bedrest due to incapacitating episodes having a total duration of at least 2 weeks during the past 12 months, as the Veteran has described.  Therefore, the next higher rating of 20 percent for the service-connected low back disability is not warranted.  See 38 C.F.R. §4.71a, Diagnostic Code 5243.

As noted above, Note (1) of the Formula for Rating IVDS Based on Incapacitating Episodes specifically describes incapacitating episodes as being a period of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician.  Although the Veteran may voluntarily restrict his activities during flare-ups, that does not meet VA's definition of an incapacitating episode.  Therefore, as the Veteran has provided no medical evidence documenting physician-prescribed bedrest for his thoracolumbar spine disability having a total duration of at least 2 weeks during a 12 month period, the Board finds that an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

The Board finds the July 2010 and August 2016 examiners to be competent and there is no evidence to undermine the credibility of the medical opinions rendered.  As such, the Board assigns the opinions significant weight.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Based on the lay and medical evidence of record, the Board finds that the most probative evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants a disability rating in excess of 10 percent.  As such, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's degenerative disc disease of the thoracolumbar spine.

B.  Left Lumbar Radiculopathy

The Veteran's left lumbar radiculopathy is evaluated under DC 8520 for paralysis of the sciatic nerve, as associated with his service-connected degenerative disc disease.  

VA treatment records dated August 2009 to May 2010 document ongoing complaints of numbness and radiculopathy in the left leg.  

In July 2010, the Veteran underwent a VA spine examination.  During the examination, the VA examiner conducted a detailed reflex evaluation of both knees and ankles and found normal peripheral nerve reflexes of the knees and plantar, and hypoactive reflexes of the left and right ankles.  The examiner also performed a sensory evaluation of the left knee and found the Veteran's left lower extremity to be absent of vibration sensation in his great toe; however, normal position sense, normal pain or pinprick, and normal light touch was noted, with no presence of dysesthesias.  A detailed motor evaluation revealed active movement against full resistance for left hip flexion, left hip extension, left knee flexion, left knee extension, left ankle dorsiflexion, left ankle plantar flexion and great toe extension.  The examiner found normal muscle tone and no evidence of muscle atrophy.

A VA treatment record dated March 2012 indicates complaints of chronic pain in his left lower lumbar region due to his radiculopathy.  He reported shooting pains in the ileo-sacral region that radiate down to his left foot.  The record is otherwise silent as to any complaints or treatment of left lower radiculopathy.

The Veteran was afforded a VA examination in August 2016, at which time he reported experiencing pain in the center of his back that radiates from his hip to his toes on his left side.  Upon examination of his reflexes, he was noted to have normal deep tendon reflexes of the left knee and ankle.  His sensory exam resulted in normal sensation of the left upper anterior thigh, thigh/knee, and decreased sensation in the left lower leg/ankle, and foot/toes.  The examiner reported the Veteran's position sense was abnormal among his bilateral lower extremities, with reduced sensation and vibratory senses; however, there were no abnormalities observed to support a diagnosis of left leg radiculopathy. 

An August 2016 VA treatment record demonstrates left tibial distal motor latency that is mildly delayed with decreased amplitude, as well as muscle membrane instability of the extensor halluces longus muscle.
 
Based on a longitudinal review of the record, the Board finds that the Veteran's left lumbar radiculopathy is appropriately compensated by a 10 percent disability evaluation.  The evidence of record reflects that the Veteran has mild incomplete paralysis of the sciatic nerve of the left lumbar region.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating under Diagnostic Codes 8520.  A higher evaluation of 20 percent is not warranted in this instance because the evidence of record does not indicate that the Veteran has moderate incomplete paralysis of the sciatic nerve of his right lower extremity at any time during the appeal period.  After considering the relevant medical evidence and the Veteran's lay statements, the Board finds that the evidence of record does not establish that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate neurological impairments during the rating period in question.  As such, a higher rating is not available under Diagnostic Code 8520 for the Veteran's right lower extremity.

The Board has also considered whether evaluations in excess of 10 percent for the left lower extremity under other potentially applicable Diagnostic Codes used in rating diseases of the peripheral nerves.  The evidence of record does not reflect that the Veteran has incomplete or complete paralysis of any other areas of his left lumbar region.  Therefore, a higher evaluation is not warranted under DCs 8521 to 8530.  See 38 C.F.R. §4.124a, Diagnostic Codes 8521-8530 (2016). 

After considering the evidence of record, the Board finds that Diagnostic Code 8520 provides the appropriate rating criteria for the manifestations of the Veteran's left lumbar radiculopathy.  Although there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left lumbar radiculopathy, the evidence shows no distinct periods of time during the appeal period when manifestations of this disorder varied to such an extent that a rating greater or less than 10 percent would be warranted for the left lumbar radiculopathy.  See Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 505.  Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's left lumbar radiculopathy is not warranted.

C.  TDIU

The Veteran submitted his claim for a total disability rating based on individual unemployability in June 2015, which was denied by the RO in a June 2015 rating decision. 

The Veteran is currently service-connected for degenerative disc disease of the thoracolumbar spine, evaluated at 10 percent; left lumbar radiculopathy, evaluated at 10 percent; and a facial injury with a noncompensable evaluation.  His combined rating is 20 percent, effective December 13, 2005.  Thus, he does not meet the schedular criteria for TDIU benefits for any portion of the period on appeal.  See 38 C.F.R. §4.16(a).

In the case at hand, however, referral for extraschedular consideration is not warranted as the preponderance of the evidence is against the Veteran being unemployable by reason of service-connected disabilities.

The Veteran contends that his back disability and radiculopathy prevent him from maintaining substantially gainful employment because of chronic pain, chronic fatigue, and an inability to stand or sit upright for long periods of time.  

At the time of his July 2010 VA examination, the examiner noted the Veteran's degenerative disc disease has effects on usual daily activities; however, it was opined that there were no effects on usual occupation.  

Available SSA records demonstrate he reported he last worked as a fiscal technician in October 2009.  According to his application for SSA disability benefits, he reported an inability to sit or stand for long periods of time.  The SSA records note that he is capable of standing and/or walking, with normal breaks, for about 6 hours in an 8-hour workday, and sitting, with normal breaks, for about 6 hours in an 8-hour workday.  SSA determined the Veteran not disabled in an August 2010 decision.  In a revised determination, SSA granted him disability status per their criteria.  See January 2011 SSA determination.  

At the time of his September 2012 Vocational Rehabilitation and Education Program (VR&E) Orientation, it was reported that the Veteran's service-connected back disability and left lumbar radiculopathy contribute to his vocational impairment.  Specifically, his chronic back pain affects his sleep, causing chronic fatigue, difficulty in concentration, and limited endurance.  Further, he experiences pain in his left hip and leg due to his radiculopathy and is unable to sit for extended periods of time without altering his position.  

On the contrary, the August 2016 VA medical examiner indicated that the Veteran's back disability did not impact his ability to work.  It was noted that although he is precluded from work requiring heavy lifting, he is "very capable of sedentary work."  Further, the examiner provided the opinion that with a sedentary job and correct body mechanics, with the ability to sit and stand periodically, "he should be able to be a productive worker."  An addendum opinion was obtained in February 2017 to clarify his occupational functioning.  The February 2017 VA medical opinion provides that the Veteran should be able to perform sedentary work and that it is at least as likely as not that the Veteran's degenerative disc disease would preclude him from obtaining or maintaining gainful employment in a physically demanding environment.

The Board finds the most recent February 2017 VA medical opinion to be the most probative evidence of record.  The August 2016 examiner noted that there were significant effects on the Veteran's usual occupation due to his service-connected disabilities, such as the inability to engage in work requiring heavy lifting.  However, in her February 2017 addendum opinion she indicated that such limitations did not preclude the Veteran from being able to perform sedentary work. 

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against him being unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  VA examiners have consistently determined the Veteran was not unable to work due to his disabilities.  These opinions are based on examinations of the Veteran and a thorough review of his claims file, including medical evidence of record.  The Veteran's statements to the contrary are thus entitled to less probative weight.  As such, a total disability rating based on individual unemployability is not warranted.  See 38 C.F.R. §4.16 (2016).



ORDER

Entitlement to a rating in excess of 10 percent for degenerative disc disease is denied.

Entitlement to a rating in excess of 10 percent for left lumbar radiculopathy is denied.

Entitlement to TDIU is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


